Citation Nr: 0524740	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 31, 2001, 
for assignment of a 100 percent rating for a service-
connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



REMAND

The veteran had active military service from March 1951 to 
December 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In June 2002, the Board had determined that a previous rating 
decision in February 1999, which found that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a nervous order, was final.  The Board 
determined that new and material evidence had been submitted 
since February 1999, and accordingly, the claim was reopened.  
Finally, the Board found that service connection for a 
nervous disorder was warranted.

Subsequently, consistent with the Board's decision, the RO 
issued the June 2002 rating decision establishing service 
connection for a nervous disorder, rated as 10 percent 
disabling effective June 1, 2000, and 100 percent disabling 
effective August 31, 2001.  

The Board in May 2004 denied the veteran's appeal for an 
earlier effective date prior to August 31, 2001, for 
assignment of a 100 percent rating for a service- connected 
nervous disorder.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court). 

In a March 2005 Decision, the Court vacated the Board's May 
2004 decision and remanded the issue to the Board for 
compliance with the instructions in a Joint Motion to Remand 
dated March 21, 2005.  In the March 2005 Joint Motion, it was 
noted that the appeal should be remanded as the Board had 
failed to discuss adequately the reasons and basis for all 
its findings and conclusions; and had failed to make 
reasonable efforts to assist the veteran in obtaining 
evidence and developing his claim for VA benefits.  It was 
noted that the claims file contained documents reflecting 
that the veteran had been awarded Social Security 
Administration (SSA) disability benefits since the early 
1970s.  However the file did not contain a copy of the SSA 
award determination or copies of the medical records used in 
making that determination.  Pursuant to the duty to assist, 
VA should have obtained the SSA records and considered them 
in its adjudication of the claim.  The Court has held that 
where there is notice that the veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following.  VA will notify the veteran if further action is 
required on his part.  

1.  The RO should request from the SSA a 
copy of the SSA award determination for 
the veteran and the medical records 
relied upon concerning that claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
Whether or not any additional evidence or 
information is received, the RO should 
re-adjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  The SSOC should 
contain a discussion of the relevance and 
probative value of the report of 
psychiatric evaluation completed by Dr. 
Correa-Grau in January 1999 as well as 
this doctor's testimony at a hearing in 
May 2001.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

